Citation Nr: 0628295	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-05 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected skull loss, status post surgery for colloid 
cyst of the third ventricle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to March 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO decision issued by 
the RO.  

The Board notes that the veteran originally filed a claim for 
service connection for a colloid cyst of the third ventricle 
in May 1982.  In a rating decision issued in August 1982, the 
veteran was awarded a total evaluation of 20 percent under 38 
C.F.R. § 4.124a, Diagnostic Code 8003, and the RO stated that 
10 percent of the assigned evaluation was due to the 
"depressed region" in the veteran's right forehead.  

The veteran appealed that August 1982 RO decision to the 
Board.  The Board considered the "depressed region" in the 
veteran's forehead, the veteran's residual facial weakness, 
and impairment of the cranial nerve.  

In February 1984, the Board determined that the veteran was 
entitled to a 40 percent evaluation, which was effectuated as 
of May 1982.  

In 1999, the veteran's accredited representative filed a 
claim on behalf of the veteran to establish service 
connection for skull loss.  Specifically, the veteran's 
representative referenced DC 5296 (skull, loss of part of, 
both inner and outer tables) and indicated that a higher 
evaluation might be assignable.  

In a February 2002 rating decision, the RO denied this claim 
under 38 C.F.R. § 4.71a, Diagnostic Code 5296.  

However, in January 2004, the RO conducted a further review 
of the veteran's file.  The RO found clear and unmistakable 
error in the RO's response to the Board's February 1984 
decision, insofar as the RO had previously failed to consider 
the veteran's disability under Diagnostic Code 5296 in 
addition to Diagnostic Code 8003, as discussed in the Board's 
February 1984 decision.  

Consequently, in January 2004 the RO revised the diagnostic 
code from 8003 (status post surgery for colloid cyst of the 
third ventricle) to 5296-8003 (status post surgery for 
colloid cyst of the third ventricle, with skull defect).  

In this regard, the Board has recharacterized the issue as 
entitlement to a rating in excess of 40 percent for the 
service-connected skull loss, status post surgery for colloid 
cyst of the third ventricle.  

This characterization of the issue is consistent with the 
veteran's statement in January 1999 and the statements of the 
veteran's representative in November 1999 and September 2001 
that the service-connected head injury should be reevaluated.  
Additionally, the Board observes that the Board recognized 
the veteran's skull loss as service connected in its February 
1984 decision.  

The Board also notes that, in a June 2006 brief presentation, 
the veteran's representative asserted that a separate 
evaluation was warranted for a seizure disorder secondary to 
the service-connected residuals of status post surgery for 
colloid cyst of the third ventricle.  The Board refers this 
issue to the RO for development and adjudication.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The diagnostic criteria for damage to the skull are set forth 
at 38 C.F.R. § 4.71a, Diagnostic Code 5296.  

Under these criteria, loss of part of the skull, both inner 
and outer tables, with brain hernia, is 80 percent disabling.  

Loss of part of the skull, both inner and outer tables, 
without brain hernia, when involving an area larger than the 
size of a 50-cent piece or 1.140 square inches (or 7.355 
square centimeters) is 50 percent disabling.  

Loss of part of the skull, both inner and outer tables, when 
involving an intermediate area in size smaller than a 50-cent 
piece but larger than a 25-cent piece is 30 percent 
disabling.  

In the present case, there is evidence of a relatively large 
"skull" defect, though it is unclear from the record 
whether this defect is appropriately characterized as a loss 
of part of the skull (both inner and outer tables), as 
contemplated under Diagnostic Code 5296.  

A VA examination in January 1999 revealed an indentation in 
the right frontal area of the veteran's head that measured 
approximately 4 centimeters in diameter.  

A January 2000 VA examination showed a round depression-type 
bony defect measuring 6 centimeters by 5 centimeters.  The VA 
examiner also noted that the depression was about 1.5 
centimeters in depth throughout the area of the bony defect.  

In December 2001, a VA examiner noted that the veteran had a 
"conspicuous defect" in his skull measuring 4.5 centimeters 
by 3.5 centimeters and that was 1.5 centimeters deep.  

The veteran has not been examined by VA since December 2001.  
In addition to the length of time that has passed since the 
examination, the Board is concerned that the examination 
report does not contain sufficient information for an 
informed determination under Diagnostic Code 5296, 
particularly in terms of actual skull loss.  A more thorough 
reexamination is thus warranted.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After securing the necessary 
releases, all records of medical 
treatment which are not currently 
associated with the veteran's claims file 
should be requested.  All records secured 
by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.  

3.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and extent of his service-connected skull 
loss disability.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
specifically to include measurements of 
the skull.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide specific 
measurements of any skull loss (as 
opposed to mere defect) of both the inner 
and outer tables attributable to the 
veteran's service-connected disorder.  
The examiner should provide three-
dimensional measurements, as well as a 
determination of the total size of any 
skull loss area (in square inches or 
square centimeters).  The examination 
should also describe any other secondary 
effects of the service-connected 
disorder.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  After completion of the above 
development, the veteran's claim of 
entitlement to an evaluation in excess of 
40 percent for the service-connected 
skull loss, status post surgery for 
colloid cyst of the third ventricle, 
should be readjudicated.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


